UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2416


CHRISTINE   P.   PACE,    Individually   and   as   Personal
Representative of the Estate of William L. Pace, Deceased,

                Plaintiff – Appellant,

          v.

AIR & LIQUID SYSTEMS CORPORATION, Successor by merger
Buffalo Pumps Inc.; CBS CORPORATION, f/k/a Viacom, Inc.,
f/k/a Westinghouse; CRANE CO; GORMAN RUPP COMPANY; GOULDS
PUMPS, INCORPORATED,

                Defendants – Appellees,

          and

3M COMPANY, a/k/a Minnesota Mining & Manufacturing Company;
AW CHESTERTON COMPANY; ELLIOTT COMPANY, f/k/a Elliott
Turbomachinery Co. Inc.; FISHER CONTROLS INTERNATIONAL LLC;
GENERAL ELECTRIC COMPANY; GOODRICH CORPORATION, f/k/a BF
Goodrich      Company;     IMO     INDUSTRIES,     INCORPORATED,
individually and as successor to Transamerica Delaval Inc.
and   IMO    Delaval   Inc.;    INGERSOLL-RAND    COMPANY;   ITT
CORPORATION,     d/b/a   Bell    &   Gossett    Pumps;   MCNALLY
INDUSTRIES, INC.; METROPOLITAN LIFE INSURANCE COMPANY;
MILWAUKEE VALVE COMPANY; NATIONAL SERVICE INDUSTRIES, INC.,
f/k/a North Brothers, Incorporated; PATTERSON PUMP COMPANY;
SEPCO CORPORATION; STERLING FLUID SYSTEMS USA LLC; SVI
CORPORATION, f/k/a Stockham Valves & Fittings, f/k/a Marlin
Valve; UNIROYAL, INCORPORATED; VIKING PUMP, INCORPORATED;
HENRY VOGT MACHINE COMPANY; WARREN PUMPS, INCORPORATED, a
member of the Colfax Pump Group; JOHN CRANE INCORPORATED;
YARWAY    CORPORATION;    BAYER    CROPSCIENCE,    INCORPORATED,
Successor in Interest, Amchem Products Inc.; FOSTER WHEELER
ENERGY CORPORATION,

                Defendants.
Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Bristow Marchant, Magistrate
Judge. (2:11-cv-02688-BM)


Argued:   January 28, 2016               Decided:    March 30, 2016


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished opinion.        Judge Duncan wrote      the
opinion, in which Judge Niemeyer and Judge King joined.


ARGUED: William Christopher Swett, MOTLEY RICE, LLP, Mt.
Pleasant, South Carolina, for Appellant.    Emily Janney Kennedy,
JONES DAY, Washington, D.C.; Michael James Ross, K&L GATES, LLP,
Pittsburgh,   Pennsylvania;  Scott   Edward   Frick,   HAYNSWORTH,
SINKLER & BOYD, PA, Greenville, South Carolina; G. Mark
Phillips, NELSON MULLINS RILEY & SCARBOROUGH, LLP, Charleston,
South Carolina, for Appellees. ON BRIEF: Shay Dvoretzky, JONES
DAY, Washington, D.C., for Appellee CBS Corporation. James Bruce
Glenn, Robert O. Meriwether, NELSON MULLINS RILEY & SCARBOROUGH,
LLP, Charleston, South Carolina, for Appellee Air & Liquid
Systems Corporation.      Nicholas P. Vari, K&L GATES, LLP,
Pittsburgh, Pennsylvania, for Appellee Crane Co.     William David
Connor, Moffatt Grier McDonald, HAYNSWORTH, SINKLER & BOYD, PA,
Greenville, South Carolina, for Appellee Goulds Pumps, Inc.


Unpublished opinions are not binding precedent in this circuit.




                                2
DUNCAN, Circuit Judge:

       After      William     L.    Pace       (“Pace”)   was    diagnosed    with

mesothelioma on July 12, 2011, he and his spouse, Christine P.

Pace    (“Plaintiff”),        filed   suit      against   thirty-one   companies

alleging personal injuries due to exposure to the defendants’

asbestos and asbestos-containing products.                 A few months after

filing suit, Pace died from his disease, and his wife continued

with the case both individually and as personal representative

of her deceased husband’s estate.                  The district court granted

summary judgment to a number of defendants, four of which are

the subject of this appeal: Crane Company (“Crane Co.”), CBS

Corporation (“Westinghouse”), Goulds Pumps, Inc. (“Goulds”), and

Air    &   Liquid    Systems       Corporation     (“Buffalo”)    (collectively,

“Defendants”).

       On appeal, Plaintiff contends that the district court erred

in     granting     summary    judgment,        arguing   that    Plaintiff   has

provided sufficient evidence to support a reasonable inference

that Defendants’ products were a substantial cause of Pace’s

mesothelioma.        Because we agree with the district court that

Plaintiff has failed to meet her burden under applicable South

Carolina law, we affirm as to each of the four Defendants.




                                           3
                                          I.

     William      L.    Pace   worked     at    Charleston         Naval   Shipyard      in

Charleston,      South    Carolina,      from    1972      to    1995.        He   was   an

apprentice machinist from 1972 to 1975, during which time he

spent    one   year     working   in     Shop    31   at     the    shipyard.       After

completing his apprenticeship, he worked as a marine machinist.

In this capacity, Pace primarily worked on pumps and valves,

responsible for both repair and installation.                       He also worked on

turbines,      boilers,    and    “all    associated         machinery     used    aboard

naval vessels.”          J.A. 1246. 1      In the shipyard, both asbestos-

containing and non-asbestos-containing gaskets, insulation, and

packing materials were used with the pumps and valves.                               Pace

attested in a sworn affidavit that he “regularly worked with or

in the vicinity of asbestos containing products” and that the

“cutting, handling and application of these products produced a

visible dust” that he inhaled.             Id.

     This      appeal    concerns      asbestos       dust      that   Pace    allegedly

inhaled while he was working in Shop 31 and Shop 38. 2                              As an


     1 “J.A.” refers to the Joint Appendix filed by the parties
in this appeal.
     2 Pace has not challenged on appeal the district court’s
conclusions regarding Pace’s alleged exposure to asbestos while
aboard ships.   Therefore, although much of the evidence that
Plaintiff cites to in her briefs relates to Pace’s exposure
aboard ships, we are only concerned with this evidence insofar
as it relates to asbestos exposure that occurred on land in
(Continued)
                                           4
apprentice in Shop 31, Pace worked on pumps, motors, and valves.

When a pump came into Shop 31, it typically still had thermal

insulation on it.        Pace’s job as a machinist included using a

needle gun to remove the insulation.

        From 1972 to the mid-1980s, except for the year that he was

in Shop 31, Pace worked out of Shop 38.                    Significantly, working

out of Shop 38 involved spending part of the day working aboard

ships and part of the day in the shop on land.                         The shop itself

was   “a   big   warehouse,”      composed        of    “two     big    old    buildings

probably two football fields each,” where approximately 400-500

machinists and their apprentices worked.                      J.A. 359; 809.          As a

marine     machinist    based     out   of     Shop     38,     Pace    assembled      and

disassembled     valves,     pumps,     and       turbines.        He    also   cleaned

valves, turbine casings, and packing glands.

      Pace   stopped     working     at   the      shipyard       in    1995    and    was

diagnosed     with     mesothelioma       on       July    12,     2011.        Shortly

thereafter, he filed suit against a number of defendants in the

South    Carolina    Court   of    Common      Pleas      for    Charleston      County,

alleging     personal    injury     due      to    exposure      to     “asbestos      and

asbestos-related        materials       mined,         manufactured,          processed,

imported, converted, compounded and/or sold by the defendants.”




Shops 31 and 38.



                                          5
J.A.    59.        In    addition,        Plaintiff       sued     for    “loss        of     the

consortium,        society,         companionship,          fellowship          and         other

valuable services of her husband.”                  J.A. 63.

       The case was removed to the United States District Court

for the District of South Carolina and was then transferred by

the Judicial Panel on Multidistrict Litigation (“JPML”) to the

Eastern      District     of   Pennsylvania         (the    “transferee         court”)        as

part    of     Asbestos        Multidistrict         Litigation          No.     875        (“MDL

No. 875”),     pursuant        to    28    U.S.C.   §     1407(a).        The    transferee

court     granted       summary       judgment       to     Defendants          Crane       Co.,

Westinghouse,       Goulds,         and   Buffalo,      among    others,        because       of

Plaintiff’s failure to provide sufficient evidence to support a

reasonable      inference        that      Defendants’      products       substantially

caused Pace’s mesothelioma.

       Following the conclusion of all pre-trial proceedings, the

transferee court issued a conditional remand order and the case

was transferred back to the District of South Carolina.                                       The

district court entered final judgment on November 25, 2014.

       Plaintiff        timely      appealed      the     orders     granting          summary

judgment      to   Crane       Co.,       Westinghouse,      Goulds,       and     Buffalo,

arguing that she had indeed presented sufficient evidence to

withstand summary judgment.                 In response, Defendants argue that

the Fourth Circuit does not have jurisdiction over this case

because the summary judgment orders were entered by the Eastern

                                              6
District of Pennsylvania, which lies within the jurisdiction of

the Third Circuit.               Additionally, they argue that even if this

court does have jurisdiction, the district court did not err in

concluding that Plaintiff failed to demonstrate that Defendants’

products substantially caused Pace’s mesothelioma.



                                                II.

       We address the jurisdictional question first.                                Defendants

argue    that        because      Plaintiff       is     appealing         summary    judgment

orders entered by the Eastern District of Pennsylvania, this

court lacks jurisdiction.                We disagree.

        This    case       is   an   appeal     from     a       final   judgment     that    was

entered        by    the     District      Court       for       the     District    of   South

Carolina.            “The       courts     of    appeals         have     jurisdiction       over

‘appeals from all final decisions of the district courts of the

United States.’”            Hudson v. Pittsylvania Cty., 774 F.3d 231, 234

(4th    Cir.        2014)(quoting        28     U.S.C.       §    1291).      Generally,       “a

district court’s decision is final if it ‘ends the litigation on

the merits and leaves nothing for the court to do but execute

the judgment.’”             Id. (quoting United States v. Modanlo, 762 F.3d
403, 409 (4th Cir. 2014)).                  After the District of South Carolina

entered    final       judgment       in      this    case,       this     court    became    the

proper forum for an appeal.



                                                 7
      It   is    of    no   moment     that       Plaintiff’s   appeal     centers    on

summary judgment orders that were issued by a district court

within a different circuit as part of earlier proceedings in MDL

No. 875.        In federal litigation, “the general rule [is] that a

party is entitled to a single appeal, to be deferred until final

judgment has been entered, in which claims of district court

error   at      any    stage     of    the    litigation     may     be   ventilated.”

Digital Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863, 868

(1994) (emphasis added) (citation omitted).                     Plaintiff waited to

file this appeal until after final judgment was entered, and did

so in the circuit that encompassed the district court that had

entered that judgment.                We therefore conclude that this court

has jurisdiction to hear this appeal.



                                             III.

      We   next       consider    Plaintiff’s        argument   that      the   district

court erred in granting summary judgment to Defendants.                              This

court reviews an order granting summary judgment de novo.                            Lee

Graham Shopping Ctr., LLC v. Estate of Kirsch, 777 F.3d 678, 681

(4th Cir. 2015).         On a motion for summary judgment, we view “all

facts and reasonable inferences in the light most favorable to

the   non-moving        party.”        Dulaney      v.   Packaging    Corp.     of   Am.,

673 F.3d 323, 330 (4th Cir. 2012).                       A district court “shall

grant summary judgment if the movant shows that there is no

                                              8
genuine      dispute   as    to   any     material        fact     and   the   movant    is

entitled to judgment as a matter of law.”                            Fed. R. Civ. P.

56(a).

      Because this case involves state-law tort claims, we apply

South Carolina law.           Laurens Elec. Coop., Inc. v. Altec Indus.,

Inc., 889 F.2d 1323, 1324 (1989).                    To establish that Defendants

are   liable    for    asbestos         exposure      under      South   Carolina   law,

Plaintiff       must    satisfy          the       “frequency,       regularity,        and

proximity”     test    set    forth      in    Lohrmann       v.   Pittsburgh    Corning

Corp., 782 F.2d 1156, 1162 (4th Cir. 1986) (applying Maryland

tort law).       The Supreme Court of South Carolina adopted this

test in Henderson v. Allied Signal, Inc., a case concerning a

man who had developed mesothelioma and other asbestos-related

diseases.       644 S.E.2d 724, 727 (S.C. 2007). Under this test,

“[t]o support a reasonable inference of substantial causation

from circumstantial evidence, there must be evidence of exposure

to a specific product on a regular basis over some extended

period    of   time    in    proximity        to   where   the     plaintiff    actually

worked.” 3      Henderson, 644 S.E.2d      at    185     (quoting    Lohrmann,
782 F.2d at 1162) (emphasis added).


      3Plaintiff argues that the Lohrmann test “must be applied
less rigidly in mesothelioma cases than in cases involving non-
malignant asbestosis, which develops after a more substantial
exposure to asbestos.”    Appellant’s Br. at 20.     Given that
Henderson, the very case that adopted this test in South
(Continued)
                                               9
      Applying     the    Lohrmann    test,     we    consider    the    evidence

provided against Crane Co., Westinghouse, Goulds, and Buffalo in

turn.      We note that Plaintiff faces particular challenges on

these facts because she must isolate Pace’s exposure to solely

his areas of work in an otherwise expansive work environment on

land.     As we explain below, we are constrained to conclude that

no   reasonable    jury    could     find    that    any   of   the   Defendants’

products    substantially     caused        Pace’s   mesothelioma       under   the

Lohrmann test. 4




Carolina, concerned a man who had developed mesothelioma, we
find this argument unpersuasive.
      4We note at the outset that Defendants challenge the
admissibility of a number of the depositions that Plaintiff
relies on.    See, e.g., Appellees’ Br. at 41.      Because we
conclude that Plaintiff has failed to provide sufficient
evidence as to any of her claims even if this testimony is
considered, we find it unnecessary to rule on the admissibility
of specific testimony.

     For the same reason, we also find it unnecessary to reach
the merits of Defendants’ argument that “summary judgment was
also proper on the independent ground that defendants neither
manufactured nor supplied any of the asbestos products that
allegedly injured Mr. Pace.” See Appellees’ Br. at 48-63.

     Finally, Defendants point out that for certain depositions,
Plaintiff has included in the Joint Appendix larger excerpts
than were originally before the district court.    To the extent
that Plaintiff has included in the Joint Appendix deposition
testimony that was not properly presented below, we decline to
consider it here. See Fed. R. App. P. 10(e)(2).



                                       10
                                             A.

     We first consider whether Plaintiff introduced sufficient

evidence to support her claim against Crane Co., a manufacturer

of pumps found in the Charleston Naval Shipyard.                              The district

court found that “no reasonable jury could conclude from the

evidence    that     Pace     was    exposed        to    asbestos       from     [gaskets,

packing, or insulation] manufactured or supplied by Defendant

Crane Co, [sic] or used in connection with Crane Co. pumps or

valves, such that it was a substantial cause of the development

of his mesothelioma.”               J.A. 1964-65.              Because there was “no

evidence”    that     specifically           connected         Pace     to    Crane    Co.’s

asbestos-containing          pumps,     the       district      court        granted   Crane

Co.’s motion for summary judgment.                 J.A. 1963-65.

     Plaintiff argues that the district court erred and that

Pace’s exposure to Crane Co.’s asbestos-containing pumps was a

substantial cause of his mesothelioma.                    Because we conclude that

Plaintiff has not shown that any Crane Co. pumps that Pace might

have worked on or near contained asbestos, we must disagree.

     Plaintiff has introduced evidence showing that Pace worked

in Shop 38 assembling pumps, and that some of the pumps in the

shipyard contained asbestos.                 Plaintiff has also provided some

evidence    that    Pace    worked      on    Crane      Co.    pumps    in     particular,

relying in large part on the deposition of Raymond Lee, Pace’s

coworker    in     Shop     38   from    1972       until      the    mid-1980s.        Lee

                                             11
testified that Pace assembled pumps in Shop 38 and that the

manufacturers     of   some    of    the     pumps    that      Pace     “may       have

assembled” there included DeLaval, Werner, and Crane.                    J.A. 688.

      Plaintiff also relies on Lee’s testimony in claiming that

Pace worked on Crane Co. pumps “a lot.”                Appellant’s Br. at 23.

However, when Lee’s statement is read in context, it is clear

that he based this conclusion on speculation.                     When questioned

why he believed that Pace worked on Crane Co. pumps “a lot,” Lee

responded    “[b]ecause,   I   mean,    he    worked       in   the   shipyard       for

20 something years.”       J.A. 721.         He conceded that “supervisors

like to try to keep you separated” and said that “I can’t tell

you a specific pump or ship that I can remember standing there

and seeing him work on it or--but I just know that he did, and I

have seen it.”    J.A. 721-22.

      Even if it could be inferred from this testimony that Pace

worked on Crane Co. pumps regularly, Plaintiff has not shown

that Pace worked on Crane Co. pumps containing asbestos.                             The

record is clear that both asbestos-containing and non-asbestos-

containing    gaskets,     packing,     and     insulation        were       used     in

connection with pumps in the shipyard.                The only evidence that

Plaintiff offers to show that Crane Co. pumps contained asbestos

are advertisements for Crane Co. products containing asbestos.

Plaintiff points to two advertisements in particular: the first

for   “asbestos   packed   iron     cocks”    and    the    second     for    Cranite

                                       12
sheet   packing.          J.A.     1393;     1397.         Plaintiff       has       neither

established,       nor   argued,     that    these      products    are       in    any   way

related to products that Pace worked on.                    Moreover, other Crane

Co. advertisements in the record establish that the company sold

varieties     of     certain     products        with    asbestos        and       varieties

without.     See, e.g., J.A. 1394 (advertising different varieties

of Crane Co. insulation, some made with asbestos, and some made

with other materials).

      Given this, Plaintiff has not established that Pace was

exposed to Crane Co. products containing asbestos.                                 Plaintiff

has   thus   failed      to   provide      evidence      supporting       a    reasonable

inference that Crane Co.’s products were a substantial cause of

Pace’s mesothelioma.           Therefore, we affirm the district court’s

order   granting         Defendant      Crane      Co.’s     motion       for       summary

judgment.

                                            B.

      With respect to Westinghouse, a turbine manufacturer, the

district     court    found    that     there     was    evidence     that         Pace   had

worked with and around Westinghouse turbines in machine shops,

but that this work had not resulted in exposure to asbestos with

sufficient     frequency,        regularity,         and    proximity          to    render

Westinghouse       liable.       Relying     primarily      on     the    testimony        of

Raymond Lee and Robert Lee Tant, Plaintiff on appeal attempts to

show that Pace’s exposure to Westinghouse’s asbestos-containing

                                            13
turbines in Shop 38 was a substantial cause of his mesothelioma.

Ultimately, however, we conclude that Plaintiff has failed to

show that Pace’s work in Shop 38 specifically was conducted in

such a manner as to expose him to asbestos with the requisite

frequency, regularity, and proximity.

      Plaintiff        has     provided         evidence     demonstrating       that

Westinghouse turbines were present at the shipyard, and that

Pace worked on them.           When asked if he remembered any brands of

the equipment he worked on at the shipyard, Pace responded that

“[i]t      was     a   lot    of   General       Electric    and     Westinghouse.”

J.A. 111.        Additionally, when his coworker Raymond Lee discussed

his work on turbines aboard ships, Lee testified that he worked

on   Westinghouse       turbines    with     Pace   “[m]aybe    once    or    twice.”

J.A. 743.

      Plaintiff also relies upon the testimony of Robert Lee Tant

and Raymond Lee in her attempt to demonstrate that Pace was

exposed to asbestos through his work on Westinghouse turbines.

Unfortunately for Pace, however, much of this testimony concerns

work upon Westinghouse turbines aboard ships, not on land in

Shop 38.         See, e.g., Appellant’s Br. at 38.             Additionally, some

of   the    cited      testimony    describes       Pace’s    work     on    turbines

generally, without specifying whether that task occurred on land

or aboard ships.             The instant appeal, however, only involves

potential asbestos exposure related to Westinghouse turbines in

                                           14
Shop    38.       As       discussed      below,        Plaintiff          has     not     provided

sufficient      evidence          about      the      type    of    work     on       Westinghouse

turbines       that     occurred        on     land     in     Shop     38       to     support    a

reasonable       inference             under       Lohrmann          that        this      exposure

substantially caused Pace’s mesothelioma.

       The    evidence       shows       that      certain         repair    and      maintenance

tasks took place while the turbines were still on ships and that

other tasks were completed in machine shops.                            When turbines were

worked    on    aboard       ships,       machinists          and    others        would    remove

insulation.          Some turbine components were then sent to Shop 38

for    cleaning       or    repair,       including          turbine       casings.         There,

machinists like Pace would clean turbine casings, removing any

residual insulation.

       Plaintiff cites the testimony of David Fanchette, Pace’s

coworker,       in     arguing        that     “[l]ogically,          if     the      removal     of

asbestos       insulation          from      Westinghouse            turbines         on   vessels

created a fog of asbestos dust, the reasonable inference is that

Mr. Pace’s removal of insulation from Westinghouse turbines in

Shop    38    with     a    wire      brush     and     mechanical          grinder        likewise

created a fog of asbestos dust.”                        Reply Br. at 8.               However, as

the    record    reflects,         insulation          was    primarily          removed     aboard

ships,       leaving       only       residual        insulation       behind         on    turbine

casings.        Further, Fanchette did not testify that Pace would

clean    turbines       with      a    wire     brush        and    mechanical          grinder   in

                                                 15
Shop 38; he actually stated that valves were cleaned this way.

J.A. 864.       Fanchette makes no mention of how turbine casings

would be cleaned or if this activity would result in asbestos

dust.     As the Supreme Court of South Carolina held in Henderson,

“presence in the vicinity of static asbestos is not exposure to

asbestos.” 644 S.E.2d at 727 (citation omitted).                          Plaintiff

must show that Pace worked on Westinghouse turbines in such a

way that actually exposed Pace to asbestos, which she has failed

to do.

      Construing      the    facts        in    the    light       most    favorable      to

Plaintiff, a reasonable jury could conclude that Westinghouse

turbines, which Pace sometimes worked on, contained asbestos-

containing parts.           However, there is nothing in the record to

establish that Pace’s work on land in Shop 38 was conducted in

such a manner as to expose him to asbestos with such frequency,

regularity,     or   proximity       to    give       rise    to    an    inference    that

asbestos     exposure       from   Westinghouse              turbines      substantially

caused    his   mesothelioma.          Given        the   lack      of    evidence    about

Pace’s exposure in Shop 38, rather than aboard ships, we agree

with the district court that Westinghouse is entitled to summary

judgment.

                                               C.

        With respect to Goulds, a manufacturer of pumps present in

the     shipyard,    the    district       court       found       that   “there     is   no

                                               16
evidence that [Pace] worked with or around Goulds pumps in any

machine       shop--much    less       that    he     was    exposed    to    asbestos         in

connection with any Goulds pump in a machine shop.”                            J.A. 1990.

Because Plaintiff has not shown that any Goulds products that

Pace    may    have   worked      on   or     around    in    either    Shop       31    or    38

contained      asbestos,     we     must      also    conclude      that     the    district

court correctly granted summary judgment to Goulds.

       In attempting to establish that Pace worked in proximity to

Goulds pumps in Shops 31 and 38 with sufficient regularity and

frequency, Plaintiff offers an array of circumstantial evidence

trying to connect Pace’s typical on-land work to Goulds pumps.

For example, Plaintiff relies upon the testimony of Gerald M.

Karst    and    Guy   Lookabill,        as     well    as    other     evidence         in    the

record, to show that Pace was exposed to asbestos-containing

Goulds products in both Shop 31 and Shop 38.                         Even if we assume

that Pace worked in proximity to Goulds pumps with regularity

and    frequency      in   either      or     both    shops,      however,     Plaintiff’s

claim    still    fails,     because        she      does   not    establish       that       any

Goulds pumps present in the shipyard contained asbestos.

       In arguing that these pumps contained asbestos, Plaintiff

notes that “prior to 1985, Goulds sold centrifugal pumps with

asbestos-containing            gaskets         and      stuffing        box        packing.”

Appellant’s Br. at 5.              She also states that Goulds “specified

the use of asbestos-containing packing and gaskets in its pumps

                                              17
from the 1940s to the mid-1980s” and that the company “did not

cease    selling        any     products           which   incorporated        asbestos-

containing       gaskets        and        asbestos-containing         packing       until

approximately 1985.”           Id.

       However,    the     record      does    not     establish      that    any   Goulds

pumps    that    Pace    may    have        come    into   contact     with    contained

asbestos, and Plaintiff presents information from the record out

of context in her attempt to show the contrary.                               First, the

record establishes that “[p]rior to approximately 1985, Goulds

sold    some     centrifugal         pumps    with     asbestos-containing          casing

gaskets and stuffing box packing”--not that all of Goulds’ pumps

contained asbestos.           J.A. 1474 (emphasis added).                 Second, while

the record does indeed show that Goulds recommended the use of

asbestos-containing products like gaskets and sheet packing, the

documents       provided       do     not     establish        that    only    asbestos-

containing products were recommended, to the exclusion of non-

asbestos       containing      products.            Finally,    contrary      to    Pace’s

suggestion,       the    record       only    establishes       that    Goulds      ceased

selling asbestos-containing products in 1985, not that it only

sold products containing asbestos before that date.

       Given the above, Plaintiff has not established that any

Goulds     products      that       Pace     may    have   worked      with    contained

asbestos.          To    find        otherwise        would     require       significant

speculation, and “[m]ere unsupported speculation, such as this,

                                              18
is not enough to defeat a summary judgment motion.”                               Ennis v.

Nat’l Ass’n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 62 (4th

Cir. 1995).         Accordingly, we affirm the order of the district

court granting summary judgment to Goulds.



                                                 D.

     Finally, Plaintiff challenges the district court’s grant of

summary judgment to Buffalo, a manufacturer of pumps used in the

shipyard.      The district court found that there was “no evidence

that [Pace] worked with or around Buffalo pumps in any machine

shop--much less that he was exposed to asbestos in connection

with any Buffalo pump in a machine shop.”                             J.A. 2002-03.       On

appeal, Plaintiff focuses on the affidavit of Martin K. Kraft,

Pace’s work on the USS Proteus AS 19, and the testimony of Guy

Lookabill      in    arguing         that    exposure          to    asbestos-containing

Buffalo     pumps       in     Shop         38        substantially      caused     Pace’s

mesothelioma.         Although       Plaintiff          demonstrates     that    asbestos-

containing Buffalo pumps were indeed present at the shipyard,

she fails to provide evidence to show that Pace worked on or

near them with frequency or regularity.

     To     establish         that     Buffalo          pumps       contained    asbestos,

Plaintiff      points    to    the     affidavit          of    Martin   K.     Kraft,    the

Production Manager of Buffalo.                        Kraft testified that Buffalo

adhered   to    numerous       military          specifications        during     the    time

                                                 19
period      in    question,      including         the    requirement          that     “[p]ump

casing joints shall be made up using compressed asbestos sheet

gaskets.”          J.A.     1236    (alterations          in     original).             Assuming

without deciding that this establishes that all Buffalo pumps in

the    shipyard        contained        asbestos,        we     next     consider        whether

Plaintiff        has    provided          sufficient          evidence        to   support    a

reasonable        inference        that     Pace    worked       on      or    around     these

products with sufficient frequency, regularity, and proximity,

and find that she has failed to do so.

       To   establish        that    Pace     worked       in    proximity         to   Buffalo

pumps, Plaintiff relies in part on Pace’s work in connection

with the USS Proteus AS 19.                 Pace worked aboard this ship, which

contained several pumps manufactured by Buffalo.                               Because pumps

from ships were overhauled in Shop 38, Plaintiff argues that it

is    reasonable       to   infer    that     when       asbestos-containing             Buffalo

pumps were taken from the USS Proteus AS 19 to Shop 38 for

repair, Pace worked on or near them and was therefore exposed to

asbestos.        See Reply Br. at 14.

       In   addition        to   this     evidence,       Plaintiff       also      cites    Guy

Lookabill’s testimony to establish that Pace worked on or around

Buffalo pumps.          Plaintiff emphasizes two portions of Lookabill’s

deposition testimony in particular.                       First, when Lookabill was

asked the names of the “main” products that he recalled seeing

during his time at the shipyard generally, Lookabill mentioned

                                              20
six company names, including Buffalo.                  J.A. 466-67.           Second,

according to Plaintiff, Lookabill testified that Pace installed

Buffalo pumps.      Appellant’s Br. at 28.             Although Lookabill did

indeed say that he believed that Pace installed Buffalo pumps,

he also made clear that he was speculating, stating: “I’m sure

there was Buffalo pumps and Goulds in the space.                      Now, whether

or   not   he   worked   on    that    particular      pump,     I    don’t    know.”

J.A. 495 (emphasis added).

       Plaintiff argues that Lookabill’s testimony is significant

because Lookabill and Pace worked closely at the shipyard from

1972 to 1974.       She therefore argues that since Buffalo was one

of the “main” manufacturers that Lookabill remembers, and since

Buffalo pumps were present in the same “space” as Pace, a jury

could reasonably infer that Pace was exposed to asbestos from

Buffalo pumps with frequency, regularity, and proximity.

       We disagree that a jury could draw this conclusion from the

scant   evidence    that      Pace    has   offered.      In     evaluating      this

evidence, we first note that Lookabill only worked with Pace on

the same ship or in the same machine shop “[m]aybe a couple

times a week”--or about 30% of the time--from 1972 to 1974.

J.A.    477-78;    554-55.       During      the   days   they       spent    working

together, they would spend about six hours out of an eight hour

shift aboard a ship and two hours on land.                     J.A. 478.       Given

that about three-fourths of the time the two men worked together

                                        21
was spent aboard ships, and bearing in mind that Lookabill’s

testimony does not specify which “space” the Buffalo pumps were

actually    in,     the    evidence       that     Pace      worked    in    proximity     to

Buffalo pumps in the area at issue in this appeal is tenuous.

     Even    if     we    construe    Lookabill’s            testimony      to    mean    that

Buffalo    pumps     were       present    in     Pace’s     immediate       workspace     in

Shop 38, Plaintiff’s claim against Buffalo still fails because

Plaintiff does not provide any evidence showing that Pace worked

on   or    around    Buffalo       pumps     in     Shop      38    with    any    sort    of

regularity     or        frequency.             Plaintiff      makes        too    much    of

Lookabill’s       testimony       regarding       the     “main”      products     that    he

identified, especially considering that Lookabill specifically

stated that he could not remember all of the different kinds of

pumps that were aboard the ships that he and Pace worked on.

J.A. 494.

     Showing only that Pace and Buffalo pumps were at some point

in the same machine shop is insufficient to support an inference

of substantial causation.                 In Lohrmann, this court declined to

adopt the proposed rule that “if the plaintiff can present any

evidence that a company’s asbestos-containing product was at the

workplace    while        the    plaintiff       was    at    the   workplace,      a     jury

question     has    been        established       as    to     whether      that    product

contributed as a proximate cause to the plaintiff’s disease.”
782 F.2d at 1162.               Instead, more was required, specifically:

                                             22
“evidence of exposure to a specific product on a regular basis

over some extended period of time in proximity to where the

plaintiff actually worked.”             Id. at 1162-63.            Plaintiff has not

provided such evidence here.

     Plaintiff argues that the circumstantial evidence described

above    is     sufficient   to       support   a    reasonable         inference      of

substantial causation and that the district court erroneously

required        direct   testimony         of   Pace’s       asbestos       exposure.

Plaintiff invokes this court’s opinion in Roehling v. National

Gypsum Co. Gold Bond Building Products, 786 F.2d 1225 (4th Cir.

1986),     to    argue   that     “witnesses        need     not      provide    direct

testimonial       evidence      via    a    specific       recollection         that    a

plaintiff was exposed to a specific asbestos-containing product

on a specific number of occasions to survive summary judgment on

the issue of substantial causation.”                Appellant’s Br. at 28.

     We agree with Plaintiff that under Roehling--as well as

under    Lohrmann--circumstantial           evidence       may   be    sufficient      to

show causation.          However, we do not agree that the district

court erroneously required direct evidence.                      The district court

found, as we do here, that the circumstantial evidence described

above is insufficient to show that Pace was exposed to asbestos-

containing Buffalo pumps with sufficient frequency, regularity,

and proximity to support a reasonable inference of substantial



                                           23
causation.     Therefore,    we    affirm   the    district   court’s   order

granting Buffalo’s motion for summary judgment.



                                     IV.

      Given   the   above,   the    district      court’s   orders   granting

summary judgment to Crane Co., Westinghouse, Goulds, and Buffalo

are

                                                                     AFFIRMED.




                                     24